DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because line 1 recites “Discloses is a feeder device”, which should be corrected to read –Disclosed is a feeder device--.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hinges, solar panel, motor, float valve system, and battery must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 & 4 are objected to because of the following informalities:  
Claim 3, line 1, recites “the height of the vertical partition wall is same” and should be corrected to read – the height of the vertical partition wall is the same—.
Claim 4, line 1, recites “the feed bin unit is same as” and should be corrected to read –the feed bin unit is the same as--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle (US Patent 10201150) in view of Pitchford, Jr. (US Patent 4665862) and Ritchie (US Patent 1477447), hereinafter Cottle, Pitchford, Jr. and Ritchie, respectively. 
Regarding claim 1, Cottle teaches a feeder device for attracting game (feeder 10; Fig. 1) comprising: a cuboid-shaped box comprising four vertical walls (housing assembly 20 may have four vertical walls comprised of flat panels; Col. 4, lines 27-30) joined at the edges of a base member (bottom panel 26; Fig. 3); a plurality of anchor legs (leg assembly 80; Fig. 1) supporting the base member (bottom 
Cottle does not teach a vertical partition wall, a second upper hatch, a motor housing; an auger installed within the feed bin unit, wherein the motor housing is attached to an outer wall of the feed bin unit; and wherein the feeder receives feed pellets from the feed bin unit through the auger.
Ritchie teaches a vertical partition wall (partitions 13; Fig. 2).
Pitchford, Jr. teaches a second upper hatch (lid 14 is one of two hatches located at the upper end of dispenser 10; Fig. 1), a motor housing (See Fig. 2, wherein auger support member 102 separates and protects the motor drive 76 from the upper portion of the dispenser 10) which is attached to an outer wall of the feed bin unit (motor drive 76 is attached to the bottom outer wall of dispenser 10 via bolts 90; Fig. 2), an auger installed within the feed bin unit (feed auger 60 is within dispenser 10; Fig. 2) and receiving feed pellets from the feed bin unit through the auger (feed dispensing auger 60 measures a predetermined amount of said particulate feed and furnishes said feed to a feed dish 22; Abstract; Fig. 2).

Regarding claim 2, Cottle as modified teaches the limitations of claim 1, as indicated above as further teaches wherein the plurality of anchor legs is secured to the ground by a plurality of stakes (Cottle – leg assembly 80 is secured to the ground by a plurality of ground spikes 86; Fig. 2). 
Regarding claim 3, Cottle as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the height of the vertical partition wall is same as the height of each of the four vertical walls (Ritchie – see Fig. 1, wherein the height of the partition 13 is the same as the height of vertical side 11 and vertical ends 12).
Regarding claim 4, Cottle as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the volume of the feed bin unit is same as the volume of the reservoir unit (Cottle – see Fig. wherein the bins 60 are the same size and shape and thus would have equal volumes).
Regarding claim 5, Cottle as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the first upper hatch is connected to at least one of the four vertical walls (Cottle - access panel 32 is connected to side panel 22; Fig. 3) but does not teach at least one hinge.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cottle with the teachings of Pitchford, Jr. to provide a hinge for the first upper hatch, as doing so would allow the hatch to remain movably connected to the feeder 10 which would reduce the chances of the hatch becoming accidentally lost, as understood by one of ordinary skill in the art.
Regarding claim 6, Cottle as modified teaches the limitations of claim 5, as indicated above and further teaches a top surface of the first upper hatch (Cottle - exterior portion of access panel 32; Fig. 3), wherein the first upper hatch (Cottle - access panel 32; Fig. 3) is configured to rotate around the at least one hinge (Pitchford, Jr. - hinge 86; Fig. 1) and provide an opening to the feed bin unit when the hatch is pulled away from the feeder device (Cottle - opening to battery compartment 30 of feeder 10 is provided when access panel 32 is removed; Fig. 3; Col. 6, lines 39-41). Cottle as modified does not teach a handle. 
Pitchford, Jr. further teaches a handle (lift handle knob 92; Fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cottle with the teachings of Pitchford, Jr. to provide a handle for the top surface of the first upper hatch, as doing so would provide the user with a way to easily grasp and open the hatch, as understood by one of ordinary skill in the art.
Regarding claim 7, Cottle as modified teaches the limitations of claim 1, as indicated above and further teaches a second upper hatch (Pitchford, Jr. – lid 14; Fig. 1) connected to at least one of the four vertical walls (Cottle – side panels 22; Fig. 3) but does not teach at least one hinge.
Pitchford, Jr. further teaches a hinge (hinge 84; Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cottle with the teachings of Pitchford, Jr. to 
Regarding claim 8, Cottle as modified teaches the limitations of claim 7, as indicated above and further teaches a top surface of the second upper hatch (Pitchford, Jr. – lid 14; Fig. 1), wherein the second upper hatch is configured to rotate around the at least one hinge (Pitchford, Jr. - hinge 84; Fig. 3) and provide an opening to the reservoir unit (Cottle – bin 60 of housing assembly 20), when the hatch (Pitchford, Jr. – lid 14) is pulled away from the feeder device (Cottle – feeder 10; Fig.1). Cottle as modified does not teach a second handle.
Pitchford, Jr. further teaches a second handle (latch mechanism 32 can be used as a handle; Fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cottle with the teachings of Pitchford, Jr. to provide a handle for the top surface of the second upper hatch, as doing so would provide the user with a way to easily grasp and open the hatch, as understood by one of ordinary skill in the art.
Regarding claim 9, Cottle as modified teaches the limitations of claim 1, as indicated above and further teaches wherein a first upper hatch (Cottle – access panel 32; Fig. 3) includes at least one latch (Cottle – latch 34; Fig. 3) for securing the first upper hatch to at least one of the four vertical walls (Cottle – side panels 22; Fig. 1) in a closed position (Cottle - see Fig. 3, wherein the access panel 32 is in a close position).
Regarding claim 10, Cottle as modified teaches the limitations of claim 1, as indicated above and further teaches a second upper hatch (Pitchford, Jr. - lid 14; Fig. 1) and at least one of the four vertical walls (Cottle – side panels 22; Fig. 1) but does not teach at least one latch for securing the second upper hatch in a closed position. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cottle with the teachings of Pitchford, Jr. to provide a latch for securing the second upper hatch in a closed position, as this would ensure the hatch remained closed in the event that the feeder accidentally tip over or make it more difficult for hungry animals to access the interior of the feeder, as understood by one of ordinary skill in the art. 
Regarding claim 11, Cottle as modified teaches the limitations of claim 1, as indicated above and further teaches a motor housing (Pitchford, Jr. - see Fig. 2, wherein auger support member 102 separates and protects the motor drive 76 from the upper portion of the dispenser 10) but does not teach a motor housing door.
Pitchford, Jr. further teaches a motor housing door (control mechanism access door 30; Figs. 1 & 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cottle with the teachings of Pitchford, Jr. to provide a door to the motor housing, as doing so would allow a user access to the motor to provide necessary maintenance and repair, as understood by one of ordinary skill in the art. 
Regarding claim 12, Cottle as modified teaches the limitations of claim 1, as indicated above and further teaches a solar panel (Cottle – solar panel 50; Fig. 2) to provide power (Cottle - Col. 4, lines 9-11) to the motor (Cottle - actuator 64; Fig. 3) but does not teach a motor housing. 
Pitchford, Jr. further teaches a motor housing (see Fig. 2, wherein auger support member 102 separates and protects the motor drive 76 from the upper portion of the dispenser 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cottle with the teachings of Pitchford, Jr. to 
 Regarding claim 13, Cottle as modified teaches the limitations of claim 1, as indicated above and further teaches a battery (Cottle – battery 36; Fig. 3) to provide power (Cottle - Col. 4, lines 9-11)  to the motor (Cottle - actuator 64; Fig. 3) but does not teach a motor housing.
Pitchford, Jr. further teaches a motor housing (see Fig. 2, wherein auger support member 102 separates and protects the motor drive 76 from the upper portion of the dispenser 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cottle with the teachings of Pitchford, Jr. to provide a motor housing for the motor, as doing so would provide the motor with protection from the feed/water within the box, as understood by one of ordinary skill in the art.
Regarding claim 14, Cottle as modified teaches the limitations of claim 1, as indicated above and further teaches a feed bin unit (Cottle – bin 60 of ; Fig. 1) and feed pellets in the feed bin unit (Cottle – see Fig. 3, wherein the bin 60 contains feed 200) but does not teach a window for monitoring the amount of feed.
Pitchford, Jr. further teaches a window for monitoring the amount of feed (level indicator 18; Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cottle with the teachings of Pitchford, Jr. to provide a window for monitoring the amount of feed in the feed bin, as doing so would provide a user to determine the amount of feed remaining in the bin without having to open the device, as recognized by Pitchford, Jr. (Col. 4, lines 6-8).

Pitchford, Jr. further teaches a monitoring window (level indicator 18; Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cottle with the teachings of Pitchford, Jr. to provide a window for monitoring the amount of water in the reservoir bin, as doing so would provide a user to determine the amount of water remaining in the bin without having to open the device, as recognized by Pitchford, Jr. (Col. 4, lines 6-8).
Regarding claim 16, Cottle as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the feed bin unit includes a feed bin floor (Cottle - area of bin 60 that is above bin hinge 62; Fig. 3) over the base member (Cottle - bottom panel 26; Fig. 3), wherein the feed bin floor slopes down towards the feeder (Cottle - see Fig. 3, wherein the floor of bin 60, as indicated above, slopes down towards the external portion (feeder) of bin 60).
Regarding claim 17, Cottle as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the reservoir unit includes a reservoir floor (Cottle - area of bin 60 that is above bin hinge 62; Fig. 3) over the base member (Cottle - bottom panel 26; Fig. 3), wherein the reservoir floor slopes down towards the trough (Cottle - see Fig. 3, wherein the floor of bin 60, as indicated above, slopes down towards the external portion (feeder) of bin 60).
Regarding claim 18, Cottle as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the reservoir unit dispenses water to the trough (portion of bin 60 that is internal to housing assembly 20 provides water 200 to portion of bin 60 that is external to housing assembly 20; Fig. 3) but does not teach a float valve system.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cottle with the teachings of Pitchford, Jr. to provide a float valve system to dispense water to the trough, as doing so would provide the trough with a constant level of water while also ensuring it does not overflow, as understood by one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of animal feeding devices which share similar structural features as those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643